OMB APROVAL OMB Number:3235-0101 Expires: December31, 2006 Estimated average burden hours per response4.47 SEC USE ONLY DOCUMENT SEQUENCE NO. CUSIP NUMBER Work Location UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. 1 (a)NAME OF ISSUER(Please type or print) ELAN CORP PLC (b)IRS IDENT. NO. 98-0487435 (c)S.E.C. FILE NO 001-13896 1 (d) ADDRESS OF ISSUER STREET CITY STATE ZIP CODE (e) TELEPHONE NO. Treasury Building Lower Grand Canal Street Dublin 2, Ireland AREA CODE 011 3531 NUMBER 709 4000 2(a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD William F. Daniel (b) IRS IDENT. NO. (c) RELATIONSHIP TO ISSUER Officer (d) ADDRESS STREET Treasury Building
